Exhibit 10.89

AMENDMENT AND ASSIGNMENT OF EMPLOYMENT AGREEMENT

This Amendment and Assignment Agreement (“Amendment”), dated July 2, 2007, among
Bruce G. Bernstein, a Pennsylvania resident (“Employee”), InterDigital
Communications Corporation (“ICC”), a Pennsylvania corporation, and
InterDigital, Inc., a Pennsylvania corporation, provides for the amendment of
that certain Employment Agreement dated June 20, 2005 between ICC and Employee
(“Original Agreement”) and the assignment by ICC to InterDigital, Inc. of all of
ICC’s rights and obligations under the Original Agreement as amended hereby, and
the consent of Employee to such assignment.

Witnesseth:

WHEREAS, ICC intends to effect an internal legal restructuring (“Restructuring”)
in accordance with applicable sections of the Pennsylvania Business Corporation
Law and the Delaware General Corporation Law, whereby following the effective
date of the Restructuring (“Effective Date”), among other things, ICC will be
converted to a Delaware Limited Liability Company and become a wholly owned
subsidiary of InterDigital, Inc. which, on the Effective Date, will become the
successor issuer of all the issued and outstanding shares of common stock of ICC
in accordance with the provisions of Rule 414 under the Securities Act of 1933,
as amended, and Rule 12g-3 of the Securities Exchange Act of 1934, as amended;
and

WHEREAS, Employee serves in the position of Chief Intellectual Property and
Licensing Officer of the Company and commencing on the Effective Date will serve
in such capacity as an officer of InterDigital, Inc.; and

WHEREAS, to afford Employee continuity of employment before and after the
Restructuring it is necessary and desirable for ICC to assign Employee’s
Original Agreement, as amended hereby, to InterDigital, Inc. and for Employee to
consent to such assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

  1.

This Amendment shall be effective on and as of the Effective Date and upon such
effectiveness (a) all references contained in the Original Agreement to the
Agreement shall be deemed to be references to the Original Agreement as amended
by this Amendment, and (b) all references to the Company contained in the
Original Agreement shall be deemed to be references to InterDigital, Inc., and
(c) all obligations owing by ICC to Employee under the Original Agreement and
under the Original Agreement as amended by this Amendment shall have been
assigned by ICC to InterDigital, Inc. and assumed in their entirety by
InterDigital, Inc., and (d) all rights inuring to the benefit of ICC under the
Original Agreement



--------------------------------------------------------------------------------

 

and under the Original Agreement as amended by this Amendment shall have been
transferred and assigned to InterDigital, Inc. and inure to the benefit of
InterDigital, Inc., and (e) all obligations owing since the date of the Original
Agreement by Employee to ICC under the Original Agreement and under the Original
Agreement as amended by this Amendment shall be owed fully to InterDigital,
Inc., and Employee expressly acknowledges and agrees with respect to all
obligations owed by Employee to ICC under the Original Agreement as Amended
hereby that such obligations shall be owed to InterDigital, Inc. and to all of
its past, present and future subsidiaries, affiliates, partners, associations,
trusts, joint venturers and other of its entities or interests however
described, whether owned directly or indirectly, in whole or in part; and
Employee hereby expressly consents to all such assignments and assumptions and
further hereby confirms Employee’s obligations to InterDigital, Inc., all as
aforesaid.

 

  2. Employee hereby agrees that the Restructuring shall not constitute a Change
of Control for any purpose under the Original Agreement or the Original
Agreement as amended by this Amendment.

 

  3. In addition to those duties to be performed by Employee as set forth in the
Original Agreement, Employee agrees that commencing on and as of the Effective
Date Employee shall also serve in such capacities as are substantially similar
to Employee’s specified duties under the Original Agreement, as amended by this
Amendment, as an officer and/or employee of such of InterDigital, Inc.’s
subsidiaries or affiliates, whether as a direct employee or in some other
indirect form of relationship, as may be requested from time to time by
InterDigital, Inc.

 

  4. This Amendment together with the Original Agreement as amended hereby
contains the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
between the parties hereto relating to the employment of Employee by
InterDigital, Inc. as assignee of ICC, and Employee hereby consents to such
assignment and hereby expressly reaffirms all the obligations set forth in the
above referenced documents for the benefit of InterDigital, Inc.

 

  5. This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to choice of law
provisions thereunder.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto subscribed as of the date
first above written.

 

ATTEST:     INTERDIGITAL COMMUNICATIONS CORPORATION By:  

/s/ Rebecca B. Opher

    By:  

/s/ GD Isaacs

Title:   Assistant Secretary     Title:   Chief Administrative Officer ATTEST:  
  INTERDIGITAL, INC. By:  

/s/ Rebecca B. Opher

    By:  

/s/ GD Isaacs

Title:   Assistant Secretary     Title:   Chief Administrative Officer      

/s/ Bruce G. Bernstein

     

Bruce G. Bernstein

 

3